EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Brian J. Jackson (attorney for applicant) on February 10, 2021.
The application has been amended as follows:

In Claim 1, line 3, delete “comprising an aqueous solution of glycerol”.
In Claim 1, on the last line, change “981,” to --- 981 (w/v), ---.
Cancel Claim 3.
In Claim 4, line 2, insert --- the --- between “of” and “cells”.
 
It is to be noted that claim 3 is being canceled because the claim is drawn to a method for “preventing” irritation or damage to conjunctival or corneal epithelial cells resulting from Sjogren’s syndrome, and such claim fails to comply with the enablement requirement under U.S.C. 112(a): present specification, while being enabling for treating the irritation or damage to conjunctival or corneal epithelial cells (resulting from Sjogren’s syndrome), does not reasonably provide enablement for preventing irritation or damage to the cells.   
The following is an examiner’s statement of reasons for allowance: In view of applicant’s amendment, all of previous 103 rejections over the cited prior arts are hereby withdrawn.  As already indicated in the last Office Action, none of the cited prior arts (Ciurtin et al (Seminars in Arthritis and Rheumatism) in view of Solomon et al (Journal of Ocular Pharmacology and Therapeutics) and Scrivanti et al (Ophthalmologie) (and further in view of Bawazeer et al (Cornea), Kiss et al (PloS ONE), Dikstein (US 2014/0057983 A1) and/or Abelson et al (Review of Ophthalmology))) teaches or suggests instant ophthalmic preparation of instant claim 1, which “consists of” a solution “consisting of” 2.5% glycerol (w/v), 0.05% Carbomer 981 (w/v), and the balance water.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        February 10, 2021